The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone conversation with the office of Anthony King on 12/14/2021.
The application has been amended as follows: 
Amend claim 22 as below:
22. (Currently amended) A semiconductor package, comprising: 
an interconnect structure comprising a first surface and a second surface opposite to the first surface;
an insulating layer contacting the second surface of the interconnect structure, wherein the insulating layer comprises a third surface facing the second surface of the interconnect structure and a fourth surface opposite to the third surface;
an optical chip over the fourth surface of the insulating layer and electrically coupled to the interconnect structure;
a conductive layer over the second surface of the interconnect structure, wherein the conductive layer has a concave profile that defines a first boundary 
an external terminal in contact with the curved surface of the conductive layer; and 
at least one device chip disposed over the first surface of the interconnect structure.

Claims 7-8, 12-17, 19-23, 25-28 and 30-32 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 7, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor package, comprising: 
an insulating layer directly contacting the second surface of the interconnect structure, wherein the insulating layer comprises a third surface facing and directly contacting the second surface of the interconnect structure and a fourth surface opposite to the third surface;
a conductive layer over the second surface of the interconnect structure, wherein the conductive layer has a first boundary flush with the third surface and the conductive layer covers a portion of the fourth surface;
at least one optical chip over the fourth surface of the insulating layer and electrically coupled to the interconnect structure; and
a molding compound over the first surface of the interconnect structure.

Independent Claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor package, comprising: 
a conductive layer disposed over the second surface of the interconnect structure and separated from the optical device layer, wherein the conductive layer is electrically connected to the interconnect structure, and a surface of the optical device layer directly contacting with the second surface is flush with a surface of the conductive layer; and an optical fiber affixed to the first surface of the interconnect structure.

Independent Claim 22, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor package, comprising:
 at least one device chip disposed over the first surface of the interconnect structure.
Claims 8, 12, 14-17, 19-21, 23, 25-28 and 30-32 are also allowed as they depend on allowed independent claims 7, 13 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817